Name: ECSC High Authority: Decision No 30-54 of 25 June 1954 amending Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  prices;  taxation
 Date Published: 1954-08-01

 Avis juridique important|31954S0030ECSC High Authority: Decision No 30-54 of 25 June 1954 amending Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty Official Journal 018 , 01/08/1954 P. 0469 - 0469 Finnish special edition: Chapter 1 Volume 1 P. 0008 Swedish special edition: Chapter 1 Volume 1 P. 0008 Danish special edition: Series I Chapter 1952-1958 P. 0021 English special edition: Series I Chapter 1952-1958 P. 0021 Greek special edition: Chapter 01 Volume 1 P. 0005 THE HIGH AUTHORITY DECISION No 30-54 of 25 June 1954 amending Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the TreatyTHE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Annex III to the Treaty; Having regard to the Decisions of the Council of Ministers of 10 April and 24 June 1954 regarding the opening of the common market for special steels (Official Journal of 28 April 1954, p. 311 and of 29 June 1954, p. 427); Having regard to Decision No 2-52 of 23 December 1952 of the High Authority determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of 30 December 1952, p. 3); Whereas, from 1 August 1954, the special steels falling within group (c) of Annex III to the Treaty will be included in the common market for coal and steel ; whereas it is therefore necessary to impose levies on the production of those steels in accordance with the same mode of assessment and collection as that determined for other products of the common market in the said Decision No 2-52; After consulting the Council; DECIDES:Article 1Paragraph 3 of Article 1 in Decision No 2-52 is hereby repealed. Article 2The Decision shall enter into force in the Community on 1 August 1954.This Decision was considered and adopted by the High Authority at its meeting on 25 June 1954. For the High Authority The Vice-President Franz ETZEL